Title: To Thomas Jefferson from Abraham Bishop, 10 October 1805
From: Bishop, Abraham
To: Jefferson, Thomas


                  
                     Sir,
                     Newhaven october 10. 1805.
                  
                  Having been informed that the office of Chief justice of the territory of Michigan is vacant & that application for it will be made in behalf of Jesse Atwater esqr. of this place, I take the liberty of stating to the president—
                  that Mr Atwater has, of late years, been deprived of his just share of practice, as a lawyer, on account of his republican principles & exertions—that he has a family, to the support of which his income as post master is incompetent—& that his talents, acquired knowlege & manners appear to qualify him for such an office. Mr. Granger will address the President in favor of Mr. Atwater as soon as his health will permit.—
                  I am, Sir with perfect respect Yr obedient servant
                  
                     Abrm Bishop
                     
                  
               